DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 8/1/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 12-14, 21-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0166274) in view of Song et al (US Publication No. 2018/0226300).
Regarding claim 1, Lin discloses a semiconductor structure comprising: a first metal gate structure comprising: a first high-k gate dielectric layer Fig 13, 230a; a first work function metal layer Fig 13, 260a over the first high-k gate dielectric layer Fig 13, 230a; and a nitrogen (N)-containing barrier layer Fig 13, 240a ¶0019 between the first high-k gate dielectric layer and the first work function metal layer Fig 13, 260a; and a second metal gate structure comprising: a second high-k gate dielectric layer Fig 13, 230b; and a second work function metal layer Fig 13, 260b over the second high-k gate dielectric layer Fig 13, 230b, wherein the first high-k gate dielectric layer and the second high-k gate dielectric layer comprise a same metal material ¶0018. Lin discloses all the limitations except for the concentration of the high k metal. Whereas Song discloses the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0008-0009, 0044-0052, 0071-0072. Lin and Song are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the concentration of the high k gate dielectric layer improve device performance 0004-0009.

Regarding claim 4, Lin discloses wherein an N concentration in the N-containing barrier layer is between approximately 10% and approximately 70% ¶0019-0024.
Regarding claim 6, Song discloses wherein the first work function metal layer and the second work function metal layer are n-type work function metal layers ¶0062.
Regarding claim 7, Song discloses further comprising: a first fin structure, wherein the first metal gate structure is disposed over the first fin structure; and a second fin structure, wherein the second metal gate structure is disposed over the second fin structure ¶0022.
Regarding claim 8, Lin discloses a semiconductor structure comprising: a first metal gate structure comprising: a first high-k gate dielectric layer Fig 13, 230a; a first work function metal layer Fig 13, 260a over the first high-k gate dielectric layer Fig 13, 230a; and a nitrogen (N)-containing barrier layer Fig 13, 240a ¶0019 between the first high-k gate dielectric layer and the first work function metal layer Fig 13, 260a; and a second metal gate structure comprising: a second high-k gate dielectric layer Fig 13, 230b; and a second work function metal layer Fig 13, 260b over the second high-k gate dielectric layer Fig 13, 230b, wherein the first high-k gate dielectric layer and the second high-k gate dielectric layer comprise a same metal material ¶0018; wherein the first N-containing barrier layer has a first N concentration, the second N- containing barrier layer has a second N concentration, and the first N concentration is greater than the second N concentration, and wherein the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0019-0030. Lin discloses all the limitations except for the concentration of the high k metal. Whereas Song discloses the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0008-0009, 0044-0052, 0071-0072. Lin and Song are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the concentration of the high k gate dielectric layer improve device performance 0004-0009.
	Regarding claim 9, Lin discloses wherein the first N concentration and the second N concentration are respectively between approximately 10% and approximately 70%¶0019-0024.
Regarding claim 12, Lin discloses wherein a thickness of the first N-containing barrier layer is similar to a thickness of the second N- containing barrier layer Fig 13.
Regarding claim 13, Song discloses wherein the first work function metal layer and the second work function metal layer are n-type work function metal layers ¶0062.
Regarding claim 14, Song in view of Lin discloses a third metal gate structure, wherein the third metal gate structure comprises: a third high-k gate dielectric layer comprising the metal material; and a third work function metal layer over the third high-k gate dielectric layer, wherein the third high-k gate dielectric layer has a third metal concentration, and the third metal concentration is greater than the second metal concentration Fig 5.
Regarding claim 21, Lin discloses a semiconductor structure comprising: a first metal gate structure comprising: a first high-k gate dielectric layer Fig 13, 230a; a first work function metal layer Fig 13, 260a over the first high-k gate dielectric layer Fig 13, 230a; and a nitrogen (N)-containing barrier layer Fig 13, 240a ¶0019 between the first high-k gate dielectric layer and the first work function metal layer Fig 13, 260a; and a second metal gate structure comprising: a second high-k gate dielectric layer Fig 13, 230b; and a second work function metal layer Fig 13, 260b over the second high-k gate dielectric layer Fig 13, 230b, wherein the first high-k gate dielectric layer and the second high-k gate dielectric layer comprise a same metal material ¶0018; wherein the first N-containing barrier layer has a first N concentration, the second N- containing barrier layer has a second N concentration, and the first N concentration is greater than the second N concentration, and wherein the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0019-0030. Lin discloses all the limitations except for the concentration of the high k metal. Whereas Song discloses the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, and the first metal concentration is less than the second metal concentration ¶0008-0009, 0044-0052, 0071-0072. Song also discloses and a third metal gate structure comprising: a third high-k gate dielectric layer; a third work function metal layer over the second high-k gate dielectric layer; and a second N-containing layer between the third high-k gate dielectric layer and the third work function metal layer Fig 5. Lin and Song are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the concentration of the high k gate dielectric layer improve device performance 0004-0009.
	Regarding claim 22, Song in view of Lin discloses wherein the first high-k gate dielectric layer, the second high-k gate dielectric layer and the third high-k gate dielectric layer comprise a same metal material, the first high-k gate dielectric layer has a first metal concentration, the second high-k gate dielectric layer has a second metal concentration, the third high-k gate dielectric layer has a third metal concentration, the third metal concentration is less than the second metal concentration, and the first metal concentration is less than the third metal concentration ¶0008-0009, 0044-0052, 0071-0072.
Regarding claim 24, Song discloses wherein the first work function metal layer, the second work function metal layer and the third work function metal layer are n-type work function metal layers ¶0062.
	Regarding claim 25, Lin and Song discloses wherein a thickness of the first N-containing layer is similar to a thickness of the second N-containing layer Lin Fig 13; Song Fig 5.
Regarding claim 26, Song discloses a first fin structure, wherein the first metal gate structure is disposed over the first fin structure; a second fin structure, wherein the second metal gate structure is disposed over the second fin structure; and a third fin structure, wherein the third metal gate structure is disposed over the third fin structure Fig 5.

Claims 2, 4-5, 10-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No. 2018/0166274) in view of Song et al (US Publication No. 2018/0226300) and in further view of Hsu et al (US Patent No. 10,249, 488).
Regarding claim 2, Lin and Song discloses all the limitations except for the thickness. Whereas Hsu discloses wherein a thickness of the N- containing barrier layer is between approximately 0.1 nanometer and approximately 10 nanometers Column 7, lines 5-15. Lin and Hsu are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Lin because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the barrier layer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
	Regarding claims 4, 10 and 23, Hsu discloses wherein the N-containing barrier layers comprises tungsten (W) (Column 6, line 58 to Column 7, lines 1-5).
	Regarding claims 5 and 11, Hsu discloses wherein a W concentration in the N-containing barrier layers is between approximately 10% and approximately 70% (Column 6, line 58 to Column 7, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimizuka et al (US Publication No. 2005/0263802)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811